Citation Nr: 0202511
Decision Date: 03/18/02	Archive Date: 05/09/02

DOCKET NO. 97-11 200               DATE MAR 18, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUES

1. Entitlement to service connection for an acquired psychiatric
disorder, including post-traumatic stress disorder (PTSD).

2. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for residuals of a
neck injury, including degenerative joint disease.

REPRESENTATION

Veteran represented by: Military Order of the Purple Heart

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD 

L. J. Nottle, Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to March 1973.
His claim comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1996 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).
The Board affirmed this decision in August 1999.

The veteran appealed the Board's August 1999 decision to the United
States Court of Appeals for Veterans Claims (Court). In November
2000, based on a Joint Motion For Remand And To Stay Further
Proceedings (Joint Motion), the Court issued an ORDER vacating and
remanding the Board's decision for readjudication under the
Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A.
5102, 5103, 5103A 5107 (West 2001); 66 Fed. Reg. 45630-45632 (Aug.
29, 2001) (to be codified as amended at 38 C.F.R. 3.159).

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 (Jan. 23,
2002) (to be codified at 38 C.F.R. 19.9(a)(2)), the Board is
undertaking additional development on both issues reflected on the
title page of this decision. When the Board completes this
development, it will notify the veteran as required by Rule of
Practice 903. See 67 Fed. Reg. 3,099-3,105 (Jan. 23 2002) (to be
codified at 38 C.F.R. 20.903). The Board will then wait for, and
review, any response to the notice and, thereafter, prepare a
separate decision addressing these issues.

FINDINGS OF FACT

1. In an unappealed August 1994 rating decision, the RO denied the
veteran's claim of entitlement to service connection for a spinal
neck disorder.

- 2 -

2. The evidence associated with the claims file subsequent to the
RO's August 1994 decision bears directly and substantially upon the
specific matter under consideration, is neither cumulative nor
redundant, and by itself and in connection with evidence previously
assembled is so significant that it must be considered to decide
fairly the merits of the claim.

CONCLUSIONS OF LAW

1. The August 1994 rating decision, in which the RO denied
entitlement to service connection for a spinal neck disorder, is
final. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.302, 20.1103
(2001).

2. New and material evidence has been submitted to reopen the claim
of entitlement to service connection for residuals of a neck
injury, including degenerative joint disease. 38 U.S.C.A. 5108
(West 1991); 38 C.F.R. 3.156 (2001); 66 Fed. Reg. 45,620 (Aug. 29,
2001) (to be codified at 38 C.F.R. 3.102, 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran has
submitted new and material evidence to reopen a claim of
entitlement to service connection for residuals of a neck injury,
including degenerative joint disease. The Board acknowledges that
the RO, in its August 1996 rating decision, correctly reopened the
veteran's claim and has since characterized the issue on appeal as
entitlement to service connection for residuals of a neck injury,
including degenerative joint disease. However, the requirement of
submitting new and material evidence to reopen a claim is a
material legal jurisdictional issue that the Board is required to
address on appeal despite the RO's August 1996 action. See Barnett
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). The Board has
thus recharacterized the issue on appeal as whether the veteran has
submitted new and material evidence to

- 3 -

reopen his previously denied claim of entitlement to service
connection for residuals of a neck injury, including degenerative
joint disease.

The RO denied the veteran this claim in August 1994 on the basis
that the veteran's arthritis of the cervical spine was not shown in
service or within one year of separation from service. The RO found
that, although the veteran was once treated in service for muscle
spasm in the right back, any back pathology shown in service was
acute in nature and unrelated to any current back pathology. In
denying the veteran's claim, the RO considered the veteran's
service medical records and VA outpatient treatment records dated
from 1993 to 1994. The RO notified the veteran of the August 1994
decision and advised him of his appellate rights by letter dated
the same month, but the veteran did not appeal the RO's decision.
The August 1994 decision is thus final. See 38 U.S.C.A. 7105 (West
1991).

According to the law, if new and material evidence is presented or
secured with respect to a claim that has been finally disallowed,
the claim shall be reopened and reviewed. See 38 U.S.C.A. 5108; 38
C.F.R. 3.156. See Duran v. Brown, 7 Vet. App. 216, 220 (1994);
Suttman v. Brown, 5 Vet. App. 127, 135 (1993). When a claimant
seeks to reopen a final decision, the first inquiry is whether the
evidence presented or secured since the last final disallowance of
the claim is "new and material." Under 38 C.F.R. 3.156(a), new and
material evidence is defined as evidence not previously submitted
which bears directly and substantially upon the specific matter
under consideration, which is neither cumulative nor redundant, and
which by itself or in connection with the evidence previously
assembled is so significant that it must be considered in order to
fairly decide the merits of the claim. See 38 C.F.R. 3.156(a); see
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). The Board notes
that the definition of "new and material evidence," as set forth in
38 C.F.R. 3.156(a), was recently amended. See 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R.
3.156(a)). However, that new definition is only applicable for
claims to reopen that were received on or after August 29, 2001,
and as such, is not applicable in the present case.

When determining whether the claim should be reopened, the
credibility of the newly submitted evidence is presumed. See Justus
v. Principi, 3 Vet. App. 510

- 4 -

(1992). In order for evidence to be sufficient to reopen a
previously disallowed claim, it must be both new and material. If
the evidence is new, but not material, the inquiry ends and the
claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314
(1999). If it is determined that new and material evidence has been
submitted, the claim must be reopened. The VA may then proceed to
evaluate the merits of the claim based on all evidence of record ,
but only after ensuring that the duty to assist the claimant in
developing the facts necessary for his or her claim has been
satisfied.

In 1999, the Court developed an analysis to be followed when
deciding a claim to reopen. See Elkins v. West, 12 Vet. App. 209,
218-19 (1999) (en banc) (holding that the adjudicator must first
determine whether the appellant has presented new and material
evidence under 38 C.F.R. 3.156(a), and if so, reopen the disallowed
claim and then decide whether the claim is well grounded pursuant
to 38 U.S.C.A. 5107(a)). See Winters v. West, 12 Vet. App. 203,
206-207 (1999) (en banc) (holding that if the adjudicator finds the
claim well grounded, he or she must ensure that the VA has
fulfilled its duty to assist the appellant in developing his claim
and then adjudicate the merits of that claim) overruled on other
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir.
2000). Due to the enactment of the VCAA, however, the adjudicator
may no longer analyze claims to reopen in the manner developed by
the Court in 1999. Rather, after the adjudicator finds that new and
material evidence has been submitted and reopens the claim, he need
not determine whether the claim is well grounded. Instead, the
adjudicator must determine whether the VA has fulfilled its duty to
assist the appellant in developing his claim, and if so, decide the
merits of that claim.

The evidence that has been associated with the veteran's claim's
file since the RO's August 1994 decision includes additional
service medical records, VA outpatient treatment records, a letter
from a VA physician, the veteran's hearing testimony, and written
statements of the veteran and his representative. This evidence is
neither cumulative nor redundant of evidence previously submitted
to agency decision-makers. Therefore, the Board finds that it is
new. The Board also finds that the evidence is material because it
bears directly and substantially upon the specific matter under
consideration, and by itself and in connection with evidence

- 5 -

previously assembled is so significant that it must be considered
to decide fairly the merits of the claim. The Board bases this
finding on the fact that the additional service medical records
establish that the veteran sought treatment for, or reported a
history of, a neck injury on multiple occasions while serving on
active duty. See also 38 C.F.R. 3.156(c) ("Where the new and
material evidence consists of a supplemental report from the
service department, received before or after the decision has
become final, the former decision will be reconsidered by the
adjudicating agency of original jurisdiction.") In August 1994, the
RO based its denial of the veteran's claim, in part, on service
medical records showing that, during active service, the veteran
only once complained of problems in the spine area, specifically,
in his right back.

Having determined that new and material evidence has been
submitted, the Board reopens the veteran's claim of entitlement to
service connection for residuals of a neck injury, including
degenerative joint disease. The Board will not, however, decide the
merits of this claim until the Board undertakes further
development.

ORDER

New and material evidence having been submitted, the claim of
entitlement to service connection for residuals of a neck injury,
including degenerative joint disease, is reopened and the appeal is
granted to this extent only, subject to further development by the
Board.

RAYMOND F. FERNER 
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the

6 -

Veterans Education and Benefits Expansion Act of 2001, Pub. L. No.
107-103, 115 Stat. 976 (2001). In the meanwhile, please note these
important corrections to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.



